Case 2:14-cv-00167-SRC-CLW Document 47-1 Filed 10/30/18 Page 1 of 2 PageID: 610



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 TEXAS EASTERN TRANSMISSION, LP, a               :
 limited partnership of the State of Delaware    :     Civil Action No. 14-167-SRC-CLW
                                                 :
                 Plaintiff,                      :
                                                 :
          v.                                     :
                                                 : STIPULATION AND PROPOSED ORDER
 0.077 Acres of Land, More or Less, In The City : REGARDING BRIEFING ON PLAINTIFF’S
 of Jersey City, Hudson County, New Jersey;      :  MOTION FOR SUMMARY JUDGMENT
 COLES JERSEY DEVELOPMENT CO., LLC; :                                (DE 45)
 OGDEN REALTY CO.; JANE AND JOHN                 :
 DOES 1 through 50 (fictitious name defendants); :
 and ABC BUSINESS ENTITIES 1 through 50 :
 (fictitious name defendants),                   :
                                                 :
                 Defendants.                     :

        Plaintiff, Texas Eastern Transmission, LP and Defendant, Coles Jersey Development Co.,

 LLC, by and through their undersigned counsel, stipulate as follows:

        1.     Defendant’s time to respond to Plaintiff’s Motion for Summary Judgment is

 extended through and until November 19, 2018; and

        2.     Plaintiff’s time to reply in further support of its Motion for Summary Judgment is

 extended through and until December 3, 2018.

        3.     The return date of the Motion for Summary Judgment is adjourned to December

 17, 2018.

 /s/ Michael J. Ash________                     /s/ Christopher J. Dalton
 Michael J. Ash, Esquire                        Christopher J. Dalton, Esq.
 DeCotiis, FitzPatrick & Cole, LLP              Buchanan Ingersoll & Rooney PC
 Glenpointe Centre West                         550 Broad Street, Suite 810
 500 Frank W. Burr Blvd.                        Newark, New Jersey 07102
 Teaneck, New Jersey 07666                      Telephone: (973) 273-9800
 Attorneys for Plaintiff                        Attorneys for Defendant

 Dated: October 30, 2018                        Dated: October 30, 2018
Case 2:14-cv-00167-SRC-CLW Document 47-1 Filed 10/30/18 Page 2 of 2 PageID: 611



 IT IS SO ORDERED this ___ day of _______________, 2018.



                                              ____________________________
                                              Hon. Cathy L. Waldor




                                          2
